internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fip 2-plr-118800-98 date date legend trust operating partnership state x state y date date date b c d dear this responds to your date letter and your subsequent correspondence submitted on behalf of trust requesting a ruling that amounts derived from parking facilities operated by independent contractors will qualify as rents_from_real_property within the meaning of sec_856 of the internal_revenue_code plr facts trust will file an election under sec_856 of the code to be treated as a real_estate_investment_trust reit for federal_income_tax purposes with its tax_return for the year ended date trust was formed as a state y corporation on date and recognized as a state x corporation on date trust principally owns all of its assets and conducts all of its operations through operating partnership a state x limited_partnership trust is the sole general_partner of operating partnership and owns a general_partnership interest of approximately b percent and a limited_partnership_interest of approximately c percent through operating partnership trust owns a portfolio of commercial properties the buildings operating partnership owns buildings through sub-tier partnerships limited_partnerships and limited_liability companies the sub-tiers formed to own and operate rental real_estate in most cases operating partnership owns directly and indirectly at least d percent of the economic interests in each sub-tier certain of the buildings have related parking facilities that are located in the building itself in other cases the parking facility for the building is situated adjacent to the building in still other cases the parking facility is part of the same overall complex as the building but is neither in nor adjacent to the building itself the operating partnership is not involved in the management or operation of the parking facilities located in adjacent to or as part of the same complex as the buildings the parking facilities except as described below operating partnership has entered into leases parking leases with one or more third parties whereby lessee operates and manages the parking facilities retains the net_income therefrom and bears any loss in some cases the operating partnership has entered into an operating_agreement with an affiliate of the lessee and then assigned its rights and obligations under such agreement to the lessee in order to simplify business operations the operating partnership intends to enter into exclusive license agreements each a parking management_contract with third parties each a service company to operate and manage one or more of the parking facilities trust has represented that each service company will be an independent_contractor within the meaning of sec_856 of the code and neither trust nor operating partnership will derive any income from the service companies plr each parking management_contract will grant to a service company the exclusive right to operate the parking facility that is the subject of the contract the parking management_contract will require all personnel to be employees of the service company and not the trust or operating partnership each service company will provide and be directly responsible for all salary benefits labor administration and supervision of employees in the parking facilities that it operates in addition each service company will be responsible for establishing all major policies with respect to the parking facilities that it operates subject_to the approval of the operating partnership however in some cases the service company together with the operating partnership will establish parking rates and policies in order to maintain the reputation and quality of business relations of the related building further the service company may be required to consult with the operating partnership regarding staffing levels and rules and regulations operating partnership may also have the ability to request the removal of a specific employee of the service company from the parking facility if the employee’s continued presence is not in the best interests of the operation of that parking facility or the related building trust has represented that the relationship with each service company will be at arm’s length the service companies will not be employees of the trust or subject_to the direct control of the trust and that the service companies will be adequately compensated in some cases the compensation may be a fixed dollar amount in other cases the service company’s compensation may be a fixed dollar amount plus a percentage of the parking facility’s net or gross revenues in still other cases the service company’s compensation may be a percentage of net or gross revenues plus an additional fixed dollar amount_paid only in certain circumstances finally the compensation only may be a percentage of net or gross revenues the tenants of the buildings their employees customers and guests as well as members of the general_public generally will pay parking fees directly to the service companies the service company will remit net_revenues to the operating partnership net_revenues will be based on revenues received and amounts deemed to be received as a result of possible tenant discounts less the service company’s compensation and the operating_expenses of the parking facilities in some cases however operating partnership may directly collect parking revenues from tenants and remit them to the service company these revenues will be treated in exactly the same manner as revenues collected directly by the service company plr estimated operating_expenses staffing needs and proposed parking rates will be presented by the service company to the operating partnership in an annual budget that will be subject_to the reasonable approval of operating partnership however the service company may be required to obtain prior consent from the operating partnership in advance of undertaking purchases exceeding certain thresholds throughout the year operating partnership will receive periodic accounting statements from the service company in addition there typically may be periodic meetings between the service company and representatives of operating partnership or trust to review the results of operations from the parking facility either the service company operating partnership or trust can call a special meeting if it believes that the parking rates should be changed from the amount set forth in the approved budget in some parking facilities parking spaces will be exclusively for_the_use_of the tenants of the related building either on a reserved or unreserved basis in other parking facilities parking spaces also may be available to the general_public on an hourly daily weekly or monthly unreserved basis or on a weekly or monthly reserved basis in some cases discounted parking is made available to the tenants operating partnership may provide basic customary maintenance cleaning lighting and repairs for some of the parking facilities although those services generally will be provided through the service company all other services will be performed by the service company in some cases the service company may provide tire repair and towing some parking facilities may be operated on a self-park basis in which patrons park their own vehicles other parking facilities will have attendant parking any and all services provided by the operating partnership or service company will be customary in parking facilities related to buildings of a similar class to the buildings in the geographic markets in which the buildings are located at certain parking facilities an independent third party car service provider may offer routine car maintenance services car washing services or car rental services which are not customarily furnished in connection with the rental of real_property in such cases the parking facility patrons will contract directly with the car service provider trust has represented that the car service provider will be an independent_contractor within the meaning of sec_856 of the code and neither the service company nor operating partnership will receive any fees or income from the car service provider plr further the cost of the services will be borne by the car service provider separate charges will be made for the services the amount of the separate charges will be received and retained by the car service provider and the car service provider will be adequately compensated for the providing the services law and analysis sec_856 of the code provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 of the code provides that rents_from_real_property include subject_to the exclusions in sec_856 i rents from interests_in_real_property ii charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and iii rent attributable to personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with the lease definition of rents_from_real_property any impermissible_tenant_service_income as defined in sec_856 sec_856 of the code excludes from the sec_856 of the code provides that impermissible tenant service incomes means with respect to any real or personal_property any amount received or accrued directly or indirectly by a reit for furnishing or rendering services to the tenants of such property or managing or operating such property sec_856 of the code provides that if the amount of impermissible_tenant_service_income with respect to a property for any taxable_year exceeds one percent of all amounts received or accrued directly or indirectly by the reit with respect to such property the impermissible_tenant_service_income of the reit with respect to the property shall include all such amounts sec_856 of the code excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the reit itself does not derive or receive any income additionally sec_856 excludes from the definition of impermissible_tenant_service_income any amount which would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described plr in sec_511 trust has represented that the service companies constitute independent contractors from whom the trust does not receive any income in the cases where the service company collects the parking revenues and remits them to the operating partnership net of its fees and operating_expenses the service company is functioning as a conduit for delivering the revenues to the operating partnership consequently under these circumstances the operating partnership and trust will not be treated as deriving or receiving income from the service companies the limited activities described above that are directly performed by operating partnership are not services for purposes of sec_856 of the code that are required to be performed by an independent_contractor the services furnished by the service companies with respect to the parking facilities will not generate impermissible_tenant_service_income for purposes of sec_856 of the code because they are being performed by independent contractors under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 of the code the interest of a partner in the partnership’s assets will be determined in accordance with the partner’s capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership will retain the same character in the hands of the partners for all purposes of sec_856 of the code accordingly trust’s allocable share of amounts received by operating partnership from the parking facilities that are operated by the service companies pursuant to the arrangements described above will qualify as rents_from_real_property within the meaning of sec_856 of the code conclusions based on the facts submitted and representations made we rule that trust’s allocable share of amounts received by operating partnership from the parking facilities that are operated by the service companies pursuant to the parking management contracts qualify as rents_from_real_property within the meaning of sec_856 of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any plr transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether trust qualifies as a real_estate_investment_trust under sec_856 of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel financial institutions and products by william coppersmith william coppersmith chief branch
